Title: To John Adams from United States House of Representatives, 9 August 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					August 9, 1790
				
				The House of Representatives agree to the amendment of the Senate to the bill, entitled “An act declaring the assent of Congress to certain acts of the states of Maryland, Georgia, and Rhode Island and Providence Plantations;”They have concurred in the bill, entitled “An act to alter the times for holding the circuit courts of the United States, in the districts of South Carolina and Georgia,” with an amendment, in which amendment they desire the concurrence of the Senate;They have “resolved that all surveys of lands in the western territory, made under the direction of the late geographer, Thomas Hutchins, be returned to, and perfected by, the Secretary of the Treasury;”The House of Representatives have also passed a bill, entitled “An act making provision for the reduction of the public debt;” in which bill and resolution they desire the concurrence of the Senate.
				
					
				
				
			